DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed December 28, 2020. Claims 17-44 are pending. Claims 1-16 have been canceled. Claim 17 has been amended. Claims 25-44 have been withdrawn as being directed to a non-elected invention(s) and/or species.
Claim Objections
Claims 17-24 are objected to because of the following informalities:  
In regards to claim 17, at line 26, the limitations “on a display on a display device” should apparently read --on a display device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 17-20 & 23 recite(s), at least in part the following step(s): “ascertaining, by one or more processors, a level of physical activity of the patient; determining, by one or more processors, whether the plurality of discrete temperature data values presents at least one of a plurality of prescribed patterns, the determining comprising 
determining, from the plurality of discrete temperature data values of the two feet, the orientation of the two feet to produce orientation information, using the orientation 
information to re-orient the discrete temperature data values to a standard coordinate system to produce standardized temperature data values, and using the standardized temperature data values to determine whether the plurality of discrete temperature data values presents at least one of the plurality of prescribed patterns.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically but for the recitation of generic computer components. In other words, absent the recitation of one or more processors, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) and/or mathematically. For example, absent the limitation(s) “by one or more processors” in the step(s), the “ascertaining,” “determining,” and “evaluating” in the step(s) involves the user manually “ascertaining,” “determining,” and “evaluating.” In view of the foregoing, claim(s) 17-24 recite(s) an abstract idea.
The claim(s) further recite(s) the relationship between thermal asymmetry and ipsilateral thermal deviation of the feet of a patient and pre-ulcer condition. Therefore, the claim(s) also contain(s) a law of nature. 
”providing one or more processors; providing a temperature detection modality for receiving two feet of the patient, the modality having an array of temperature sensors comprising a plurality of temperature sensors; the temperature detection modality comprising one of (A) a closed platform having an insole  in which at least one foot is positioned, and (B) an open platform having a substrate for receiving at least one foot, and (C) a thermal camera; generating, using the plurality of temperature sensors, a plurality of discrete temperature data values of the two feet of the patient after receipt of the two feet of the patient; and the producing, by one or more processors, output information indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient, producing being a function of whether the plurality of discrete temperature data values is determined to present the at least one prescribed pattern based on said evaluating of the thermal asymmetry and the ipsilateral thermal deviation; said producing also being a function of the level of physical activity of the patient; wherein the generating comprises generating two sets of discrete data values of the two feet, the two sets of discrete data values being temporally spaced, each of the two sets representing the two feet of the patient; further comprising forming, by one or more processors, thermograms of the soles of the two feet of the patient from the plurality of discrete temperature data values, the thermograms comprising a spatially continuous data set of two-dimensional temperature values across the soles of the feet.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic one or more processors performing generic computer function(s)) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are well-understood, routine and conventional in the art (see at least par 0003-0008 of US 2013/0162796, at least par 0002-0008 of US 2011/0122251, and at least par 0004-0007 of US 2012/0020573, and col. 6, lines 55-67 & col. 7, lines 1-18 of US 5,642,096) or are mere insignificant extra-solution activities (see the providing a modality, generating, and producing steps). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 17-24 do(es) not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lavery et al. (US 6,398,740) in view of Constantinides (US 6,090,050) further in view of Leyerer et al. (US 5,642,096).
In regards to claim 17, Lavery et al. disclose a method of determining the risk of a pre-ulcer or progression of a known pre-ulcer on at least one foot of a patient, the method comprising: 
providing one or more processors 100 (see at least fig. 3);
providing a temperature detection modality (20, 200; modality also includes pads in shoes) for receiving two feet of the patient, the modality (20, 200) having an array of temperature sensors comprising a plurality of temperature sensors (40, 140) (see at least figs. 1-3; col. 3, lines 42-53; col. 5, lines 7-26), the temperature detection modality comprising a closed platform (i.e., shoe) having an insole (see at least col. 5, lines 7-20), and an open platform 20 having a substrate for receiving at least one foot (see at least figs. 1-2);
generating, using the plurality of temperature sensors (40, 140), a plurality of discrete temperature data values of the two feet of the patient after receipt of the two feet of the patient (see at least col. 2, lines 6-25);
determining, by one or more processors 100, whether the plurality of discrete temperature data values presents at least one of a plurality of prescribed patterns (see col. 3, lines 32-41); 
producing, by one or more processors 100, output information indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient; and,
displaying the output information on a display on a display device (50, 150) (see at least col. 2, lines 15-25 & 45-50; col. 3, lines 59-67; col. 4, lines 1-4).
Lavery et al. disclose a method, as described above, that fails to explicitly teach a method with the determining comprising evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold, said producing being a function of whether the plurality of discrete temperature data values is determined to present the at least one prescribed pattern based on said evaluating whether the thermal asymmetry of the two feet exceeds a pre-determined threshold.
However, Constantinides teaches that it is known to provide a method (see at least abstract) with the determining comprising evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold (2°C) (see at least fig. 5; col. 1, lines 66-67; col. 2, lines 1-9; col. 4, lines 1-7; col. 7, lines 57-67; col. 8, lines 1-22).
Therefore, since Lavery et al. disclose a method wherein the presence of significant skin temperature gradient or difference may be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least col. 3, lines 32-41), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide method of Lavery et al. with the determining comprising evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold as taught by Constantinides, said producing being a function of whether the plurality of discrete temperature data values is determined to present the at least one prescribed pattern, as taught by Lavery et al.,  based on said evaluating whether the thermal asymmetry of the two feet exceeds a pre-determined threshold since a temperature difference of more than 2°C is clinically significant, as taught by Constantinides, since Constantinides teaches that a temperature difference of more than 2°C is clinically significant to be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least col. 3, lines 32-41 of Lavery et al.).
Lavery et al. as modified by Constantinides discloses a method, as described above, that fails to explicitly teach a method comprising ascertaining, by one or more processors, a level of physical activity of the patient; said producing also being a function of the ascertained level of physical activity of the patient.
However, Leyerer et al. teach that it is known to provide a method comprising ascertaining, by one or more processors 24, a level of physical activity of the patient; said producing also being a function of the ascertained level of physical activity of the patient (see at least abstract, figs. 1-2, col. 2, lines 34-41, col. 3, lines 2-13, col. 6, lines 55-67 and col. 7, lines 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide method of Lavery et al. as modified by Constantinides comprising ascertaining, by one or more processors, a level of physical activity of the patient; said producing also being a function of the ascertained level of physical activity of the patient as taught by Leyerer et al. since such a modification would amount to applying a known technique (i.e. Leyerer et al.) to a known device (i.e. as taught by Lavery et al.) ready for improvement to achieve a predictable result such as preventing nuisance alarms during periods of increased physical activity by adjusting the sensitivity of the warning signal generator, such as running--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, while Lavery et al. disclose a method comprising wherein evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet is abnormally high comprises comparing corresponding points on both feet of the patient for a given duration (see at least col. 3, lines 14-21 & 42-53), Lavery et al. as modified by Leyerer et al. disclose a method, as described above, that fails to explicitly teach a method wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold and wherein evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold comprises comparing corresponding points on both feet of the patient for a given duration. However, Constantinides teaches that it is known to provide a method wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold (2°C), and wherein evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold (2°C) comprises comparing corresponding points on both feet of the patient for a given duration (see at least fig. 5; col. 1, lines 66-67; col. 2, lines 1-9; col. 4, lines 1-7; col. 7, lines 57-67; col. 8, lines 1-22). Therefore, since Lavery et al. disclose a method wherein the presence of significant skin temperature gradient or difference may be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least par 0032, 0034 & 0036), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide method of Lavery et al. as modified by Leyerer et al. wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold and, wherein evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a predetermined threshold comprises comparing corresponding points on both feet of the patient as taught by Constantinides, for a given duration as taught by Lavery et al., since Constantinides teaches that a temperature difference of more than 2°C is clinically significant to be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least col. 3, lines 32-41 of Lavery et al.).
In regards to claim 19, while Lavery et al. disclose a method comprising wherein evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet is abnormally high comprises comparing corresponding points on both feet of the patient for a given duration (see at least col. 3, lines 14-21 & 42-53), Lavery et al. as modified by Leyerer et al. disclose a method, as described above, that fails to explicitly teach a method wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold, and wherein evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a pre-determined ipsilateral threshold comprises comparing a given point on one foot between temporally successive acquisitions of data by the plurality of temperature sensors. However, Constantinides teaches that it is known to provide a method wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold (2°C), and wherein evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation (2°C) of one of the two feet exceeds a pre-determined ipsilateral threshold comprises comparing a given point on one foot (see at least fig. 5; col. 1, lines 66-67; col. 2, lines 1-9; col. 4, lines 1-7; col. 7, lines 57-67; col. 8, lines 1-22). Therefore, since Lavery et al. disclose a method wherein the presence of significant skin temperature gradient or difference may be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least col. 3, lines 22-41), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide method of Lavery et al. as modified by Leyerer et al. wherein the evaluating, using the plurality of discrete temperature data values, whether a thermal asymmetry of the two feet exceeds a pre-determined threshold comprises: evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a predetermined ipsilateral threshold and, wherein evaluating, using the plurality of discrete temperature data values, whether an ipsilateral thermal deviation of one of the two feet exceeds a pre-determined ipsilateral threshold comprises comparing a given point on one foot as taught by Constantinides, between temporally successive acquisitions of data by the plurality of temperature sensors as taught by Lavery et al. since a temperature difference of more than 2°C is clinically significant.
In regards to claim 20, while Lavery et al. disclose a method comprising determining, by one or more processors 200, whether the plurality of discrete temperature data values presents at least one of a plurality of prescribed patterns (i.e. significant temperature gradient or difference) (see at least col. 3, lines 14-21 & 42-53), Lavery et al. as modified by Leyerer et al.  disclose a method, as described above, that fails to explicitly teach a method that comprises evaluating a single point of the at least one foot for both the contralateral asymmetry and the ipsilateral thermal deviation, both the contralateral asymmetry and ipsilateral thermal deviation at the single point indicating an elevated risk of the pre-ulcer or a progression of the known pre-ulcer at the single point. However, Constantinides teaches that it is known to provide a method that comprises evaluating a single point of the at least one foot for both the contralateral asymmetry and the ipsilateral thermal deviation, both the contralateral asymmetry and ipsilateral thermal deviation at the single point indicating an elevated risk of the pre-ulcer or a progression of the known pre-ulcer at the single point (see at least fig. 5; col. 1, lines 66-67; col. 2, lines 1-9; col. 4, lines 1-7; col. 7, lines 57-67; col. 8, lines 1-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide method of Lavery et al. as modified by Leyerer et al. that comprises evaluating a single point of the at least one foot for both the contralateral asymmetry and the ipsilateral thermal deviation, both the contralateral asymmetry and ipsilateral thermal deviation at the single point indicating an elevated risk of the pre-ulcer or a progression of the known pre-ulcer at the single point as taught by Constantinides since Constantinides teaches that a temperature difference of more than 2°C is clinically significant to be indicative of a pathologic inflammation or possible tissue damage at that location on the user’s foot; such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death (see at least col. 3, lines 32-41 of Lavery et al.).
In regards to claim 21, Lavery et al. disclose a method wherein generating comprises generating two sets of discrete data values of the two feet, the two sets of discrete data values being temporally spaced, each of the two sets representing the two feet of the patient (see at least figs. 1-2; col. 3, lines 14-17; col. 5, lines 21-23).
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lavery et al. (‘740) in view of Constantinides (‘050), Leyerer et al. (‘096) further in view of Schmidt (US 2011/0122251).
Lavery et al. as modified by Constantinides and Leyerer et al. disclose a method, as described above, that fails to explicitly teach a method further comprising determining, from the plurality of discrete temperature data values of the two feet, the orientation of the two feet to produce orientation information, using the orientation information to reorient the discrete temperature data values to a standard coordinate system to produce standardized temperature data values, and using the standardized temperature data values to determine whether the plurality of discrete temperature data values presents at least one of the plurality of prescribed patterns.
However, Schmidt teaches that it is known to provide a method further comprising determining, from the plurality of discrete temperature data values of the two feet, the orientation of the two feet to produce orientation information, using the orientation information to reorient the discrete temperature data values to a standard coordinate system to produce standardized temperature data values, and using the standardized temperature data values to determine whether the plurality of discrete temperature data values presents at least one of the plurality of prescribed patterns (see at least abstract; figs. 1-5B; par 0009-0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Lavery et al. as modified by Constantinides and Leyerer et al. further comprising determining, from the plurality of discrete temperature data values of the two feet, the orientation of the two feet to produce orientation information, using the orientation information to reorient the discrete temperature data values to a standard coordinate system to produce standardized temperature data values, and using the standardized temperature data values, as taught by Schmidt, to determine whether the plurality of discrete temperature data values presents at least one of the plurality of prescribed patterns as taught by Lavery et al. in order to correlate the first and the second temperature data values, e.g. resulting in aligned or registered corresponding temperature data values to facilitate comparison of the temperature data values (see fig. 1 and par 0060 of Schmidt).
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lavery et al. (US 6,398,740) in view of Constantinides (‘050), Leyerer et al. (‘096) further in view of Carlucci et al. (US 2004/0129463).
Lavery et al. as modified by Constantinides and Leyerer et al. disclose a method wherein the modality (20, 200) includes an open platform having a top surface configured to contact the patient's feet when generating the plurality of discrete temperature data values (see at least figs. 1-2), Lavery et al. disclose a method, as described above, that fails to explicitly teach a method with the top surface being formed from a material that conforms to the shape of at least a portion of the soles of the patient's feet.
However, Carlucci et al. teach that it is known to provide a method with the top surface being formed from a material 26 (i.e. memory foam) that conforms to the shape of at least a portion of the soles of the patient's feet (see at least fig. 2; par 0020-0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Lavery et al. as modified by Constantinides and Leyerer et al. with the top surface being formed from a material that conforms to the shape of at least a portion of the soles of the patient's feet as taught by Carlucci et al. in order to provide a pad that has a high resiliency and longevity.
Response to Amendment
The Declaration under 37 CFR 1.132 filed December 28, 2020 is insufficient to overcome the rejection of claims 17-24 based upon Lavery, Constantinides and Leyerer et al. as set forth in the last Office action because the facts presented are not germane to the rejection at issue. First, it is unclear as to which rejections (i.e., the 101 or 103 rejections) the Declarant’s declaration pertains. Second, while the Declarant states that the system “take[s] into account the physical activity of the patient for determining the risk of a pre-ulcer or progression of a known pre-ulcer,” the claims notably fail to teach such a determination. Instead, the claims merely rely on the physical activity to produce “output information indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet” as “a function of the ascertained level of physical activity.” In other words, the claim(s) fail(s) to teach using the physical activity to determine the risk of a pre-ulcer or progression of a known pre-ulcer as argued by the Declarant. The Office action clearly addresses the use of physical activity in a decision to produce an alarm or indication to diabetic patients. 
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. Applicant contends that the claims are not directed to a mental process because the alleged mental processes are not practically performable in the human mind. The Office respectfully traverses.
 	Applicant further contends that the claims recite a combination of additional elements that, as a whole, integrate mental process into a practical application. However, the step requiring “integration into a practical application” of the 2019 PEGs requires “an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception” and “uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.” The 2019 PEG further explains that “limitations that are indicative of integration into a practical application” include: -[i]mprovements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); -[a]pplying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo; -[a]pplying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); -[e]ffecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c) ; -[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.” The 2019 PEGs further state that “[l]imitations that are not indicative of integration into a practical application” include “-[a]dding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); -[a]dding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); -Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).” 
The Applicant contends that most of the limitations of claim 17 are “additional elements”; however, the Applicant has failed to disclose which of those additional element(s) applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. For example, in claim 17, the claimed temperature detection modality clearly does not apply, rely on or use the identified judicial exception; rather, the judicial exception is applied with, or by use of, a generic “one or more processors,” recited with a high level of generality, whose connection to the claimed modality is not even disclosed in the claim. 
Moreover, the Applicant contends that the limitations pertaining to the “producing” step being as a function, in part, “of the ascertained level of physical activity of the patient” is an improvement over prior art methods. The Office respectfully traverses. For example, the “producing” step indicates the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet) and is consequently an insignificant extra-solution activity added to the judicial exception, which therefore fails to integrate the judicial exception into a practical application.
Furthermore, Applicant contends that the claims recite additional elements that are not well-understood, routine and conventional; however, the Applicant fails to address the very teachings provided in the cited references, which use terms such as “conventional” and “[t]hermal or infrared imaging cameras are well known and have long been used in many settings to measure and/or compare the temperatures of multiple objects or the temperature profiles of a single object over a period of time” as part of their background of invention. Instead, Applicant summarily dismissed those teachings without addressing them.
In light thereof, the Office notes that Applicant’s claim(s) lack(s) an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In light thereof, the Office notes that Applicant’s claim(s) lack(s) an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. For example, the Applicant’s reliance on an alleged specificity of the claimed modality, i.e. one that receives two feet as opposed to one foot or none does not “meaningfully and tangibly” limit the scope of the claims to a practical application as alleged by the Applicant since such a limitation (i.e. the claimed modality) does not “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” In fact, the claimed modality, as claimed, does not at all use the judicial exceptions described supra; for example, the claimed modality does not perform the steps of “ascertaining, by one or more processors, a level of physical activity of the patient” and “determining, by one or more processors, whether the plurality of discrete temperature data values presents at least one of a plurality of prescribed patterns.” Rather, those steps are performed, as claimed, by one or more generic computer components recited at a high level of generality (i.e., one or processors). Furthermore, when using the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, the alleged specific claimed modality merely amounts to adding insignificant extra-solution activity to the judicial exception; for example, the claimed modality is merely used to gather data (i.e. discrete temperature data values) (see MPEP 2106.05(g)).  Therefore, the Office clearly considered the Applicant’s claim(s) as a whole.
With respect to the 103(a) rejections, Applicant contends that “Leyerer’s abstract, figs. 1-2, col. 2, lines 34-41, col. 3, lines 2-23, col. 5, lines 55-67 and col. 7, lines 1-18 fail to teach or suggest producing output information indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient as a function “of the ascertained level of physical activity of the patient… Leyerer does not produce output information indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient.” However, the Applicant mischaracterizes the Office action, which is based on a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, the purported missing teachings are clearly taught by a combination of Lavery and Leyerer as explained in the Office action. For example, Leyerer was merely relied upon for the teaching that a decision to produce an output information is contingent upon the physical activity of the patient.
Applicant further argues that “nothing in the Office Action or the prior art suggests or provides a motivation for such an alarm, particularly since the claims (and the allegations made based on Lavery in view of Constantinides) are directed to determining the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient, and not to a method (as in Leyerer) of alerting a patient to conditions that are imposed on the patient’s feet, which conditions are “inimical to the well being of the feet.” The Office respectfully traverses. For example, the Applicant appears to imply that the limitations “indicating the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient” as called for in the claim is not synonymous with alerting (alarming) of the risk of the pre-ulcer or progression of the known pre-ulcer on at least one of the two feet of the patient. The term “to alarm” is defined by Webster’s II New Riverside University Dictionary (1994) to mean “to give warning to.” Therefore, while the claim uses the term “producing output information indicating the risk of the pre-ulcer…,” the Office submits that the claimed combination prevents said producing during periods of increased physical activity by adjusting the sensitivity of the warning signal generator, such as running. In other words, the apparatus would not produce an indication of the risk of pre-ulcer…” when the user is running. Therefore, the producing is a function of the ascertained level of physical activity of the patient. 
In view of the foregoing, the rejections over at least Lavery, Constantinides and Leyerer et al. are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080109183 to Shoureshi et al. disclose a smart insole for diabetic patients.
US 20130162796 to Bharara et al. disclose methods and apparatus for imaging, detecting and monitoring surficial and subdermal inflammation.
US 20100324455 to Rangel et al. discloses devices for management of foot injuries and methods of use and manufacture thereof.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791